Citation Nr: 1024108	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  01-02 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left eye disability.  The Veteran 
testified before the Board in March 2003.  The Board remanded 
this claim for additional development in November 2002, June 
2004, October 2005, and August 2008.    

The Veteran also appealed the issues of entitlement to 
service connection for a left ankle disability, a left wrist 
disability, a right wrist disability, migraines, and a 
collarbone disability.  An April 2009 rating decision granted 
service connection for a left ankle disability, a left wrist 
disability, a right wrist disability, and migraines, 
effective August 1, 1999.  A March 2010 rating decision 
granted service connection for a collarbone disability, 
effective August 1, 1999.  Those rating decisions represent 
total grants of the benefits sought on appeal for the issues 
of entitlement to service connection for a left ankle 
disability, a left wrist disability, a right wrist 
disability, migraines, and a collarbone disability, and 
therefore, those issues are no longer before the Board.  

The Board additionally notes that the March 2010 supplemental 
statement of the case addressed the issues of entitlement to 
increased initial ratings for a right knee disability and a 
left knee disability, rated as 10 percent disabling from 
August 1, 1999, to February 8, 2006, and as 0 percent 
disabling since February 9, 2008.  However, in an August 2008 
Board decision, the appeal for initial ratings in excess of 
10 percent disabling from August 1, 1999, to February 8, 
2006, for a right knee disability and a left knee disability 
were denied, and 10 percent disability ratings for a right 
knee disability and a left knee disability were restored as 
of February 9, 2008.  Therefore, the issues of entitlement to 
increased initial ratings for a right knee disability and a 
left knee disability are no longer on appeal because the 
appeal for those issues was already denied by the Board.  


FINDING OF FACT

The Veteran does not have a left eye disability that is 
causally or etiologically related to service.   


CONCLUSION OF LAW

The Veteran's current left eye disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's claimed left 
eye disabilities, however, are not conditions subject to 
presumptive service connection.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009). 

The Veteran's October 1979 enlistment examination reports 
uncorrected visual acuity in the left eye of 20/20.  Service 
medical records indicate that the Veteran received 
prescriptions for eyeglasses on several occasions.  However, 
the records are negative for any left eye injury due to a 
parachute accident in March 1987.  At a December 1983 
optometric examination, the Veteran complained of blurry 
vision at a distance.  He was found to have a small drusen on 
the temporal half of the right optic disc, but both his eyes 
were still found to be within normal limits with no 
pathology.  An April 1990 optometric examination revealed the 
Veteran to have compound myopic astigmatism in the left eye.  
On separation examination in October 1998, the Veteran's 
uncorrected visual acuity in the left eye was 20/25, and 
corrected visual acuity in the left eye was 20/20.  The 
examiner noted compound myopic astigmatism and an 
asymptomatic atypical optic pit in the left eye.    

On VA examination in July 2001, the Veteran reported that he 
had a hole in his left retina due to an in-service injury to 
his left eye.  He denied any pain, periods of incapacitation, 
visual or physical impairment, glaucoma, retinopathy, 
malignant neoplasm, or current ophthalmologic treatment.  
Examination of the left eye revealed uncorrected visual 
acuity as 20/20.  There was no evidence of diplopia, visual 
field defect, or eye disease or injury.  Ophthalmoscopic 
examination and biomicroscopic examination were within normal 
limits.  Neurological pupillary responses were normal, there 
was full range of motion of the extraocular muscles, and 
there was negative afferent pupillary defect.  The examiner 
diagnosed the Veteran with presbyopia.  The examiner found no 
evidence of a macular hole in the Veteran's left eye but did 
note an optic disc pit on the right eye.  The examiner 
explained that optic pits were congenital.   

The Veteran testified before the Board at a travel board 
hearing on March 2003.  Testimony revealed that the Veteran 
injured his left eye when he made a parachute jump at night 
during service and crashed into a tree.  He testified that 
one of the tree branches hit him in the eye.  He reported 
that he was treated by an ophthalmologist at the time and was 
told that he had a hole in his left eye related to the 
parachute jump injury.  He stated that he currently suffered 
from occasional blurry vision in the left eye and uncorrected 
vision of around 20/40 in the left eye.  He also testified 
that he wore prescription eyeglasses.  

At an October 2008 VA examination, the Veteran reported being 
injured in a March 1987 parachute jump when a tree limb hit 
his left eye.  He stated that he did not complain about his 
left eye at the time because his other injuries that he 
incurred in that parachute jump were more involved.  The 
examiner noted that none of that was noted in the Veteran's 
service medical records and that eye examinations in 1983, 
1990, and 1998 were negative for complaints of a left eye 
injury.  The Veteran complained of some eyelid matter and 
discharge out of both eyes and also noted a scar to the left 
outer canthus with an upper eyelid ptosis.  He denied any eye 
pain or current ophthalmologic treatment.  He reported blurry 
vision with near tasks and stated that he needed to wear 
glasses for reading.  The examiner noted no history of eye 
diseases or surgery.  Examination revealed full eye movements 
in both eyes and no strabismus.  Uncorrected visual acuity of 
the left eye was 20/25 for far vision and 20/100 for near 
vision, but corrected visual acuity of the left eye was 20/20 
for both near and far vision.  Visual fields were full to 
confrontation in each eye, but the Veteran reported total 
loss of visual field on automated Humphrey visual field test.  
The examiner found that the Veteran had misunderstood the 
instructions to the test, as when he was questioned, he 
stated that he saw the lights and misunderstood the 
instructions for responding.  There was no evidence of 
diplopia or visual field defects.  Intraocular pressure and 
slit lamp examination were normal.  The sclera, cornea, iris, 
and lens of both eyes were clear.  The anterior chamber of 
both eyes was deep and quiet.  The puncta was open in both 
eyes.  There was blepharitis on the lids and lashes of both 
eyes and ptosis on the left eye with margin to reflex 
distance of 3 millimeters.  As for the conjunctiva, there was 
1+ edema and injection bulbar conjunctiva of both eyes.  

Regarding the Veteran's left eye, the examiner diagnosed the 
Veteran with scarring to the left outer canthus, ptosis of 
the left upper eyelid, blepharoconjuntivitis of the left eye, 
and astigmatism/presbyopia, and opined that none of those eye 
conditions were caused by or a result of military service.  
With respect to the left outer canthus scarring, the examiner 
stated that the scarring may have occurred from a parachute 
jump, but there was no mention of this at any of the eye 
examinations after 1987 nor any periodic physical 
examinations.  In regards to the ptosis on the left upper 
eyelid, the examiner also found that could be a result of old 
trauma but that it was not mentioned in the Veteran's 
military records.  As for the Veteran's blepharoconjuntivitis 
and astigmatism/presbyopia, the examiner explained that those 
were due to normal age and physiological changes occurring 
over time and that the blepharoconjuntivitis was also due to 
exposure to various allergy agents.  

Refractive error of the eyes is not a disability for VA 
purposes.  Accordingly, a disorder which is not a disability 
for VA purposes cannot be service-connected, absent evidence 
of aggravation by superimposed disease or injury.  38 C.F.R. 
§§ 3.303(c), 4.9 (2009); Sabonis v. Brown, 6 Vet. App. 426 
(1994); Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. 
Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 
1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 
1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 
1999), 65 Fed. Reg. 6257 (2000).  That includes refractive 
error due to such eye disorders as myopia, presbyopia, and 
astigmatism.  Therefore, the Veteran's left eye astigmatism 
and presbyopia cannot be service-connected absent evidence of 
aggravation.  The Veteran's medical records are negative for 
evidence of aggravation by a superimposed disease or injury.  
The Veteran's left eye disability accordingly may not be 
service-connected in this case.  

With respect to the Veteran's blepharoconjuntivitis of the 
left eye, scarring to the left outer canthus and ptosis of 
the left upper eyelid, the Board finds that those 
disabilities are not related to his period of active service.  
The October 2008 VA examiner found that the Veteran's 
blepharoconjuntivitis of the left eye was due to normal 
physiological changes that occurred over time and exposure to 
various allergy agents.  As for the Veteran's scarring to the 
left outer canthus, the October 2008 VA examiner opined that 
it may have occurred from a parachute jump, but there was no 
mention of that at any of the eye examinations after 1987 nor 
any periodic physical examinations.  In regards to the ptosis 
on the left upper eyelid, the October 2008 VA examiner also 
found that could be a result of old trauma but again stated 
that it was not mentioned in the Veteran's military records.  
An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the October 2008 VA medical opinion 
finding that the Veteran's blepharoconjuntivitis of the left 
eye, scarring to the left outer canthus, and ptosis of the 
left upper eyelid are not due to his period of active service 
is probative and persuasive based on the examiner's 
comprehensive review of the claims file, thorough and 
detailed examination of the Veteran, and adequate rationale 
for the opinions.  Moreover, there are no contrary competent 
medical opinions of record.  While the examiner stated that 
the condition may have been due to service, the Board notes 
that such an opinion does not lead to a finding that it is at 
least as likely as not that the conditions are related to 
service.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical evidence which merely indicates that the alleged 
disorder may or may not exist or may or may not be related, 
is too speculative to establish the presence of a claimed 
disorder or any such relationship).  The examiner explained 
that although the conditions were claimed as the result of a 
1987 parachute accident, the service records subsequent to 
1987 until separation in 1999 did not show any of the claimed 
conditions.  The Board finds the examiner's opinion is 
persuasive on the matter and is not contradicted by any 
competent evidence of record.

The Board has considered the Veteran's assertions that his 
current left eye disabilities are related to his service.  
However, as a layperson, the Veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can 
testify to that which he is competent to observe, such as 
blurry vision, but he is not competent to provide a medical 
diagnosis for any left eye disability or to relate any left 
eye disability medically to his service.  

The Board finds that the weight of the medical evidence 
indicates that the Veteran's left eye disabilities were not 
caused or aggravated by any incident of service.  As the 
preponderance of the evidence is against the claim for 
service connection for a left eye disability, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003; a rating 
decision in November 2000; a statement of the case in March 
2001; and supplemental statements of the case in August 2001 
and February 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for a left eye disability is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


